 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSIE MOREHEAD,                                   No. 2:18-cv-2491 AC P
12                       Plaintiff,
13           v.
14    UNKNOWN,                                           ORDER
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed three letters in this court. See ECF

18   Nos. 1, 3, 5. Plaintiff has not paid the filing fee, nor has he submitted a request to proceed in

19   forma pauperis.

20          The content of the documents alleges violations of plaintiff’s rights that occurred while

21   plaintiff was an inmate at the California Correctional Institution located in Tehachapi, California.

22   Thus, the alleged violations took place in Kern County, which is part of the Fresno Division of

23   the United States District Court for the Eastern District of California. See Local Rule 120(d).

24          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

25   division of a court may, on the court’s own motion, be transferred to the proper division of the

26   court. Therefore, this action will be transferred to the Fresno Division of the court.

27   ////

28   ////
                                                        1
 1           Good cause appearing, IT IS HEREBY ORDERED that:
 2           1. This action is transferred to the United States District Court for the Eastern District of
 3   California sitting in Fresno; and
 4           2. All future filings shall reference the new Fresno case number assigned and shall be
 5   filed at:
 6                          United States District Court
                            Eastern District of California
 7                          2500 Tulare Street
                            Fresno, CA 93721
 8

 9   DATE: October 17, 2018
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
